Appellant was convicted under the first count of the indictment, wherein he was charged with keeping and being interested in keeping certain premises for the purpose of being used as a place to bet and wager and gamble with cards and dice — a gambling house. This count charged an offense under the laws of this State, and the court did not err in overruling the motion to quash.
The case against this defendant was pending in District Court No. 2 of Dallas County. Appellant filed a request that one Warren Diamond be first placed on trial, representing that his testimony was material to his defense. As the indictment against Diamond was pending in a different court, the judge did not err in overruling the application. (Price v. State, decided at this term, and authorities there cited.)
The appellant complains that the court erred in not postponing the case that he might prepare his defense, as the county attorney had not endorsed on the indictment the names of all the witnesses. In approving the bill the court states: "Before the defendant announced ready for trial the State gave to defendant the names of all the witnesses used on the trial." Under such circumstances the bill presents no error.
In another bill a number of questions and answers of the witness, Gene Hudson, are incorporated. The objections are numerous, but in the light of the qualification of the court none of them present error. The court states the witness testified he knew appellant was president of the club, in the rooms of which the gambling is shown to have taken place, and that Wells, the secretary, also testified appellant *Page 55 
was president of the club. The fact that appellant was president of this club is amply proven by the record, and if some of the questions to this witness might be said to be leading, such fact would not present error under the record in this case. The fact that appellant was president of the club that had control of this house could be proven by those who knew that fact, and there was no error in admitting oral testimony as to such facts.
In this case the evidence would show that a club was organized, and it had its offices and place of business in a certain building; that appellant was president of this club, and that gambling took place in the rooms thereof; that a "take-off" was charged those who gambled, appellant at times collecting this take-off. He is shown to have been present on several occasions while the gambling was going on; in fact, the room seems to have been prepared and kept for that purpose. Appellant's connection therewith is amply proven; in fact he is shown to have been one of the organizers of the club, and its first and only president.
The criticisms of the court's charge are hypercritical, and too general to bring any question before this court for review. The special requested charge should not have been given as it was not applicable to the evidence adduced on this trial.
We have carefully gone over each ground assigned in the motion and none of them present any reversible error.
The judgment is affirmed.
Affirmed.